Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 20070251473) in view of Schuler et al. (DE 102015204929).

1. Schafer teaches:
An electric motor 21 configured for an electric camshaft phaser 11 or for a system for variable adjustment of a compression ratio of an internal combustion engine (para 0002 1st sentence), the electric motor comprising:
a main motor module (also 21) comprising:
a housing pot 17;
a stator (fig 1 below); and
a rotor (fig 1 below) supported in the housing pot by a rolling bearing 23; and
a plug-in module (26) electrically and mechanically connected, to the main motor module (via terminals 40-42), 


    PNG
    media_image1.png
    641
    600
    media_image1.png
    Greyscale

Schuler et al. teach that the main motor module 4 is inserted into the plug-in module 3 to simplify assembly.

    PNG
    media_image2.png
    499
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    579
    media_image3.png
    Greyscale


Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that the main motor module is inserted into the plug-in module, as taught by Schuler et al. so as to simplify assembly.




The electric motor as claimed in claim 1, wherein the housing pot has a housing base (19), the housing base forming a central annular inward-oriented shoulder, which holds the rolling bearing.

5. Schafer teaches:
The electric motor as claimed in claim 4, wherein a radial shaft sealing ring (24), is held in the shoulder, and is adjacent to the rolling bearing.

6. Schafer teaches:
The electric motor as claimed in claim 1, further comprising a sealing ring (30), which seals off the main motor module from the plug-in module and a screw mounting surface (at ref numeral 31).

7. Schafer teaches:
The electric motor as claimed in claim 1, wherein
the plug-in module (4) comprises a sensor circuit board (43) that interacts with the
rotor (hall sensors interact with the rotor magnets).

8. Schafer teaches:
The electric motor as claimed in claim 1, wherein the plug-in module (6) comprises control electronics (48) for controlling the main motor module.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Schuler et al. in further view of Kraus et al. (DE 102014215523).

2. Schafer has been discussed above, re claim 1; but does not teach that the rolling bearing is a double-row angular-contact ball bearing.

Kraus et al. teach that the rolling bearing is a double-row angular-contact ball bearing to provide necessary tilting rigidity.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that the rolling bearing is a double-row angular-contact ball bearing, as taught by Kraus et al. so as to provide necessary tilting rigidity.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Schuler et al. in further view of Kurth et al. (DE 102014205689).

3. Schafer has been discussed above, re claim 15; but does not teach that the rolling bearing is a four-point bearing.

Kurth et al. teach that the rolling bearing is a four-point bearing to provide a bearing suitable for applications where the axial forces are asymmetric.

.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Schuler et al. in further view of Michaels et al. (US 20040007934).

9. Schafer has been discussed above, re claim 1; but does not teach the use of insulation displacement connectors.

	Michaels et al. teach that insulation displacement connectors simplify connecting the stator windings to the control board as opposed to stripping the wires individually and then connecting them to the pcb.

	Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer with insulation displacement connectors as taught by Michaels et al. so as to simplify assembly.



Claims 10-12, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Michaels et al. (US 20040007934).

10. Schafer teaches:
An electric motor kit (fig 1) comprising:
Main motor module (21) and a plurality of different plug-in modules (26), which can be combined with the main motor module and parts of insulation displacement connections (37) are formed by the main motor module (3) and by each one of the plurality of different plug-in modules and the main motor module can be assembled 
together in axial direction of the main motor module (3); but does not teach the use of insulation displacement connectors.

	Michaels et al. teach that insulation displacement connectors simplify connecting the stator windings to the control board as opposed to stripping the wires individually and then connecting them to the pcb.

	Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer with insulation displacement connectors as taught by Michaels et al. so as to simplify assembly.




 (New) The electric motor kit of claim 10, wherein one of the plurality of different plug-in modules includes a rotor position sensor system (Hall sensors are position sensors).

12. Schafer teaches:
 (New) The electric motor kit of claim 10, wherein one of the plurality of different plug-in modules includes integrated control electronics 48.

14. Schafer teaches:
 (New) The electric motor as claimed in claim 1, wherein the housing pot includes an inner wall and an outer wall, the outer wall higher than the inner wall.

    PNG
    media_image4.png
    677
    668
    media_image4.png
    Greyscale



 (New) The electric motor as claimed in claim 1, wherein the plug-in module includes an insert that is secured within the plug-in module, the insert configured to receive the housing pot (the insert is the bolt in fig 1 and the bolt receives the housing pot).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Schuler et al. in further view of Pondelek (DE 102015219149).

13. Schafer teaches:
(New) The electric motor kit of claim 10, wherein: the plug-in module includes a rotor position sensor system; but does not teach a plurality of plug-in modules to where one of the plurality of different plug-in modules includes a rotor position sensor system; and, one of the plurality of different plug-in modules includes integrated control electronics for controlling the main motor module.

Pondelek teaches that a plurality of plug-in modules 16 & 18 to where one of the plurality of different plug-in modules 18 includes a rotor position sensor system; and, one of the plurality of different plug-in modules 16 includes integrated control electronics 42 for controlling the main motor module to cool the electronics and sensors.

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that a .

Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Michaels et al. in further view of McKernon et al. (US 4706512).

16. Schafer has been discussed above, re claim 15; but does not teach that the insert is a steel ring that is overmolded within a plastic housing of the plug-in module.

McKernon et al. teach that the insert is a steel ring 20 that is overmolded within a plastic housing 12 of the plug-in module to secure the stator with steel and lessen the weight of the housing with plastic materials.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that the insert is a steel ring that is overmolded within a plastic housing of the plug-in module, as taught by McKernon so as to secure the stator and lessen the weight of the housing.




McKernon et al. teach that the steel ring is configured for a frictional connection with the housing pot 12 to secure the stator with steel and lessen the weight of the housing with plastic materials.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that the steel ring is configured for a frictional connection with the housing pot, as taught by McKernon so as to secure the stator and lessen the weight of the housing.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Michaels et al. in further view of Kawabe (US 4733120).

18. Schafer has been discussed above, re claim 15; but does not teach that the rolling bearing projects into the rotor.

Kawabe teach that the rolling bearing projects into the rotor to reduce the axial length of the motor.

    PNG
    media_image5.png
    569
    354
    media_image5.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schafer so that the rolling bearing projects into the rotor, as taught by Kawabe so as to reduce the axial length of the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832